EXHIBIT 10.7

NUI Corporation

___________________________________

Second Amendment

Dated as of April 1, 2003

to

Note Purchase Agreement

Dated as of August 20, 2001

___________________________________

Re: $5,000,000 6.60% Senior Notes, Series A,
due August 20, 2006

$15,000,000 6.884% Senior Notes, Series B,
due August 20, 2008

$7,000,000 6.884% Senior Notes, Series C,
due August 20, 2011

and

$33,000,000 7.29% Senior Notes, Series D,
due August 20, 2011




Second Amendment to Note Purchase Agreement

This Second Amendment dated as of April 1, 2003 (the or this "Second Amendment")
to the Note Purchase Agreement dated as of August 20, 2001 is among the
undersigned, NUI Corporation, a New Jersey corporation (the "Company"), and each
of the institutions which is a signatory to this Second Amendment (collectively,
the Noteholders"). 

Recitals:

            A.     The Company and each of the Noteholders have heretofore
entered into the Note Purchase Agreement dated as of August 20, 2001 (the
"Original Note Agreement") and the First Amendment and Waiver dated as of
February 20, 2003 (the "First Amendment"; the Original Note Agreement as amended
by the First Amendment is hereinafter referred to as the "Note Agreement").  The
Company has heretofore issued (i) $5,000,000 aggregate principal amount of its
6.60% Senior Notes, Series A, due August 20, 2006 (the "Series A Notes"),
(ii) $15,000,000 aggregate principal amount of its 6.884% Senior Notes,
Series B, due August 20, 2008 (the "Series B Notes"), (iii) $7,000,000 aggregate
principal amount of its 6.884% Senior Notes, Series C, due August 20, 2011 (the
"Series C Notes")and(iv) $33,000,000aggregate principal amount of its 7.29%
Senior Notes, Series D, due August 20, 2011 (the "Series D Notes", the Series A
Notes, Series B Notes, Series C Notes and Series D Notes are hereinafter
collectively referred to as the "Notes").

            B.     The Company and the Noteholders now desire to amend the Note
Agreement in the respects, but only in the respects, hereinafter set forth.

            C.     Capitalized terms used herein shall have the respective
meanings ascribed thereto in the Note Agreement unless herein defined or the
context shall otherwise require.

            D.     All requirements of law have been fully complied with and all
other acts and things necessary to make this Second Amendment a valid, legal and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.

Now, therefore, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Second Amendment set forth in Section 3
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:

Section 1.        Amendments.

          Section 1.1.     Amendment to Section 9.9.  Section 9.9 of the Note
Agreement shall be and is hereby amended in its entirety to read as follows:

        "Section 9.9.     Subsidiary Guarantors.  Subject to Section  9.10
hereof, the Company will cause each Subsidiary (whether existing or newly
acquired) that delivers a Guaranty, or otherwise becomes obligated in any manner
(including, without limitation, as a co‑obligor with the Company) (each, a "Bank
Guaranty"), to any Bank Lender with respect to any Indebtedness of the Company
outstanding under the Company Credit Agreement (or under any modification,
amendment, renewal or replacement thereof) (each such Subsidiary, a "Subsidiary
Guarantor") to concurrently enter into a guaranty agreement, in form and
substance satisfactory to the Required Holders (each, a "Subsidiary Note
Guaranty"), pursuant to which such Subsidiary Guarantor shall guarantee the
prompt payment when due (whether at maturity, by acceleration or otherwise) of
the principal of all of the Notes and of the interest and the Make-Whole Amount,
if any, thereon and the full and prompt performance and compliance by the
Company with each of its other obligations under the Note Agreement and the
Notes, and, concurrently therewith, (except in the case that such Subsidiary
Guarantor is co‑obligor with the Company under the Company Credit Agreement (or
under any modification, amendment, renewal or replacement thereof)) the Company
shall cause the Bank Lenders to enter into an intercreditor agreement with the
holders of the Notes in form and substance reasonably satisfactory to the Bank
Lenders and the Required Holders (the "Section 9.9 Intercreditor Agreement")
with respect to the obligations of such Subsidiary Guarantor to the Bank Lenders
and the holders of the Notes providing for, inter alia, the pro rata sharing of
any proceeds received by the Bank Lenders or the holders of the Notes under any
Bank Guaranty or Subsidiary Note Guaranty.  Within three Business Days after
entering into the Subsidiary Note Guaranty and any Section 9.9 Intercreditor
Agreement, the Company shall deliver to each of the holders of the Notes the
following items:

              (a)      an executed counterpart of such Subsidiary Note Guaranty;

              (b)      an executed counterpart of any Section 9.9 Intercreditor
Agreement;

              (c)      a certificate signed by the President, a Vice President
or another authorized officer of such Subsidiary Guarantor making
representations and warranties to the effect of those contained in Sections 5.1,
5.2, 5.6 and 5.7, but with respect to such Subsidiary Guarantor and the
Subsidiary Note Guaranty, as applicable;

              (d)      such documents and evidence with respect to such
Subsidiary Guarantor as any holder of the Notes may reasonably request in order
to establish the existence and good standing of such Subsidiary Guarantor and
the authorization of the transactions contemplated by the Subsidiary Note
Guaranty; and

              (e)      an opinion of internal legal counsel to the Company to
the effect that the Subsidiary Note Guaranty has been duly authorized, executed
and delivered and constitutes the legal, valid and binding contract and
agreement of such Subsidiary Guarantor enforceable in accordance with its terms,
except as an enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles.

          Section 1.2.     Amendment to Section 10.6.  Section 10.6 of the Note
Agreement shall be and is hereby amended in its entirety to read as follows:

      "Section 10.6.     Guaranties.  The Company will not, and will not permit
any Restricted Subsidiary to, become or be liable in respect of any Guaranty,
except (a) Guaranties by the Company which constitute Guaranties of obligations
incurred by any Restricted Subsidiary in compliance with the provisions of this
Agreement, (b) Guaranties existing on March 31, 2003 by NUI Capital Corp. of
obligations of NUI Energy Brokers under gas purchase and energy‑related
contracts, which obligations do not exceed $20,000,000 in the aggregate, and
(c) any Bank Guaranties."

          Section 1.3.     Amendment to Definition of "Guaranty".  The
definition of "Guaranty" in Schedule B of the Note Agreement is hereby amended
by adding the following sentence at the end of such definition:

For the purposes of all computations made under this Agreement, a Guaranty in
respect of any Indebtedness for borrowed money shall be deemed to be in an
amount equal to the outstanding principal amount of such Indebtedness for
borrowed money which has been guaranteed, and a Guaranty in respect of any other
obligation or liability or any divided shall be deemed to be in an amount equal
to the aggregate amount of such obligation or liability outstanding or dividend
declared.

          Section 1.4.     Amendment to Definitions.  The following defined
terms as set forth in Schedule B to the Note Agreement is hereby amended and
restated in its entirety to read as follows:

"Intercreditor Agreement" means (a) any Section 9.9 Intercreditor Agreement, and
(b) any other intercreditor agreement with the holders of the Notes in form and
substance reasonably satisfactory to the Required Holders with respect to any
Indebtedness of a Subsidiary Guarantor to the Bank Lenders and the holders of
the Notes providing for, inter alia, the pro rata sharing of any proceeds
received by the Bank Lenders and the holders of the Notes from such Subsidiary
Guarantor with respect to such Indebtedness.

"Priority Indebtedness" means the sum of (a) all Indebtedness of the Company
secured by Liens, plus (b) all Indebtedness of Restricted Subsidiaries (except
(i) any Indebtedness held by the Company or any other Restricted Subsidiary,
(ii) at any time on or before May 31, 2003, Guaranties existing on March 31,
2003 of NUI Capital Corp. of obligations of NUI Energy Brokers under gas
purchase and energy‑related contracts, which obligations do not exceed
$20,000,000 in the aggregate, and (iii) any Indebtedness of any Restricted
Subsidiary to the Bank Lenders to the extent that (1) such Restricted Subsidiary
has guaranteed the Notes pursuant to a valid and enforceable Subsidiary Note
Guaranty in accordance with the terms and conditions of Section 9.9 hereof and
(2) such Bank Lenders and the holders of the Notes have entered into a valid and
enforceable Intercreditor Agreement with respect to such Indebtedness of such
Restricted Subsidiary to such Bank Lenders and such holders).

          Section 1.5.     Additional Definitions.  The following shall be added
as new definitions in alphabetical order to Schedule B to the Note Agreement:

"Bank Lenders" means the holders of any Indebtedness outstanding under the
Company Credit Agreement, and any modification, amendment, renewal or
replacement thereof (including any such modification, amendment, renewal or
replacement that results in any increase in the Indebtedness permitted
thereunder).

"Section 9.9 Intercreditor Agreement" is defined in Section 9.9.

Section 2.        Representations and Warranties of the Company.

To induce the Noteholders to execute and deliver this Second Amendment (which
representations shall survive the execution and delivery of this Second
Amendment), the Company represents and warrants to the Noteholders that:

              (a)      this Second Amendment has been duly authorized, executed
and delivered by it and this Second Amendment constitutes the legal, valid and
binding obligation, contract and agreement of the Company enforceable against it
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles relating to or limiting creditors' rights generally;

              (b)      the Note Agreement, as amended by this Second Amendment,
constitutes the legal, valid and binding obligation, contract and agreement of
the Company enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors'
rights generally;

              (c)      the execution, delivery and performance by the Company of
this Second Amendment (i) has been duly authorized by all requisite corporate
action and, if required, shareholder action, (ii) does not require the consent
or approval of any governmental or regulatory body or agency, and (iii) will not
(A) violate (1) any provision of law, statute, rule or regulation or its
Certificate of Incorporation or bylaws, (2) any order of any court or any rule,
regulation or order of any other agency or government binding upon it, or
(3) any provision of any material indenture, agreement or other instrument to
which it is a party or by which its properties or assets are or may be bound,
including, without limitation, the Company Credit Agreement and each of the NUI
Utilities Credit Agreements, or (B) result in a breach or constitute (alone or
with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument referred to in clause (iii)(A)(3) of this
Section 2(c);

              (d)      as of the date hereof and after giving effect to this
Second Amendment, no Default or Event of Default has occurred which is
continuing; and

              (e)      all the representations and warranties contained in
Section 5 of the Note Agreement are true and correct in all material respects
with the same force and effect as if made by the Company on and as of the date
hereof.

Section 3.        Conditions to Effectiveness of This Second Amendment.

            This Second Amendment shall not become effective until, and shall
become effective when, each and every one of the following conditions shall have
been satisfied:

              (a)      executed counterparts of this Second Amendment, duly
executed by the Company and the holders of at least 51% of the outstanding
principal amount of the Notes, shall have been delivered to the Noteholders;

              (b)      the representations and warranties of the Company set
forth in Section 2 hereof are true and correct on and with respect to the date
hereof;

              (c)      the Company shall have paid all reasonable costs and
expenses incurred by the Noteholders in connection with the consummation of the
transactions contemplated by this Second Amendment, including, without
limitation, the reasonable fees and expenses of Chapman and Cutler, special
counsel to the Noteholders, which are reflected in statements of such counsel
rendered on or prior to the effective date of this Second Amendment;

Upon receipt of all of the foregoing, this Second Amendment shall become
effective.

Section 4.        Miscellaneous.

          Section 4.1.     Construction.  This Second Amendment shall be
construed in connection with and as part of the Note Agreement, and except as
modified and expressly amended by this Second Amendment, all terms, conditions
and covenants contained in the Note Agreement and the Notes are hereby ratified
and shall be and remain in full force and effect.

          Section 4.2.     Notices.  Any and all notices, requests, certificates
and other instruments executed and delivered after the execution and delivery of
this Second Amendment may refer to the Note Agreement without making specific
reference to this Second Amendment but nevertheless all such references shall
include this Second Amendment unless the context otherwise requires.

          Section 4.3.     Captions.  The descriptive headings of the various
Sections or parts of this Second Amendment are for convenience only and shall
not affect the meaning or construction of any of the provisions hereof.

          Section 4.4.     Governing Law.  This Second Amendment shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the law of the State of New York excluding choice‑of‑law
principles of the law of such State that would require the application of the
laws of a jurisdiction other than such State.

          Section 4.5.     Counterparts.  The execution hereof by you shall
constitute a contract between us for the uses and purposes hereinabove set
forth, and this Second Amendment may be executed in any number of counterparts,
each executed counterpart constituting an original, but all together only one
agreement.


In Witness Whereof, the Company and the Noteholders have caused this Second
Amendment to be executed, all as of the day and the year first above-written.

NUI Corporation

By:/s/ A. MARK ABRAMOVIC
Sr. Vice President, Chief Operating &
      Chief Financial Officer

Accepted and Agreed to:

AIG Life Insurance Company

SunAmerica Life Insurance Company

By:  AIG Global Investment Corp., investment advisor

By:  /s/ VICTORIA Y. CHIN
            Vice President


United of Omaha Life Insurance Company

By:   /S/ EDWIN H. GARRISON, JR.
               First Vice President

Pacific Life and Annuity Company

By:  /s/ Elaine M. Havens
           Vice President

By:  /s/ Cathy L. Schwartz
            Vice President

Pacific Life Insurance company

By:  /s/ Elaine M. Havens
           Vice President

By:  /s/ Cathy L. Schwartz
            Vice President

Nationwide Life Insurance Company of America (formerly Provident Mutual Life
Insurance Company)

By: /s/ JOSEPH P. YOUNG
             Credit Officer

            